                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   CRAIG CUNNINGHAM                                 §
                                                    §   Civil Action No. 4:18-CV-362
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   JAY POLITI, ET AL.                               §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On January 26, 2020, the report of the Magistrate Judge (Dkt. #141) was entered containing

  proposed findings of fact and recommendations that Plaintiff Craig Cunningham’s Motion for a

  Default Judgment (Dkt. #136) be granted in part and denied in part, and that Plaintiff be awarded

  $1,000.00 as statutory damages against Defendant Moisos Espinosa and $3,500.00 as statutory

  damages against Defendants Jasmine Wicks, Jay Politi, Axis Benefit Solutions, Inc., and Axis

  Advisory Group, Inc. for violations of § 227(b) of the TCPA.

          Having received the report of the United States Magistrate Judge, and no objections thereto

  having been timely filed, the Court is of the opinion that the findings and conclusions of the

  Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

. conclusions of the Court.

          It is therefore ORDERED that Plaintiff’s Motion for a Default Judgment (Dkt. #136) is

  GRANTED IN PART and DENIED IN PART. A default judgment shall be entered for Plaintiff.

          IT IS SO ORDERED.
          SIGNED this 8th day of April, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
